Citation Nr: 0740083	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right leg shin splint with a history of right 
tibial stress fracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2000 to 
September 2004.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection for residuals of a 
right leg shin splint evaluated as 10 percent disabling, 
effective from September 12, 2004.

In the veteran's substantive appeal she states that her right 
leg causes problems with her left leg.  Service connection 
for residuals of a left leg shin splint is in effect.  The 
veteran may wish to file a claim for an increased rating for 
her left leg disability.  This matter is referred to the RO 
for clarification and any action deemed necessary. 


FINDING OF FACT

The service-connected residuals of a right leg shin splint 
are manifested by complaints of pain, subpatellar 
crepitation, tenderness and flare ups that occur four to five 
times a week; however, the veteran has a normal gait with 
flexion to 70 degrees and an additional flexion of 20 degrees 
on passive motion.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the residuals of a right leg shin splint have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.71a, Diagnostic Codes 5023, 5003, 5260, 5261 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in December 2004, the RO granted service 
connection for residuals of a right leg shin splint and 
evaluated it as 10 percent disabling.  The veteran appealed 
that determination.  Because the veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II. Analysis 

The veteran asserts that the 10 percent rating for her right 
leg disability does not accurately reflect its severity.  In 
her substantive appeal she states, "I believe the rating 
percentage should be more for my shin splints, due to stress 
fractures and shin splints on my right leg."

On VA examination in November 2004, the veteran reportedly 
had pain with flare-ups 4-5 times a week.  Prolonged walking 
and standing exacerbated her symptoms, but rest and elevating 
her feet alleviated some of the symptoms.  She also noted 
difficulty with running.  Examination revealed marked 
tenderness on the anterior and medial surface of the tibia.  
The veteran had full range of motion of the knee.  The knee 
was stable and McMurray and Drawer's signs were negative.  
The ankle was unremarkable.  The diagnosis was shin splints.

The veteran received a VA examination in December 2005.  The 
examiner noted that the veteran had no increased limitations 
with flare-ups or repetitive motion, no incoordination, and 
no instability or weakened movements.  She had mild 
tenderness on palpation of the tibia and there was some 
embossing.  She had flexion in her right knee to 70 degrees 
and had another 20 degrees additional flexion on passive 
motions.  The doctor also noted subpatellar crepitation.  
McMurray and Drawer's signs were negative.  Examination of 
the ankle showed essentially normal findings.  The veteran 
was assessed as having a normal gait and an essentially 
normal examination, except for crepitation of the knee.  The 
examiner added that it was less likely than not that the 
ankle and knee complaints were related to her shin splints.

The veteran is rated under Diagnostic Code 5023.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5023 (2007).  This code is rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  Degenerative arthritis is rated under 
Diagnostic Code 5003, which is rated on the basis of 
limitation of motion.  Id.  Limitation of motion for the leg 
is rated under Diagnostic Codes 5260 addressing flexion and 
5261 addressing extension.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2007).   The veteran is not eligible to be 
rated under Diagnostic Code 5262 because there is no nonunion 
or malunion impairment of the tibia and fibula.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007). 

Under Diagnostic Code 5260, in order to be rated as 20 
percent disabling, the veteran would need to show flexion 
limited to 30 degrees.  As previously noted, in 2004, she had 
normal range of motion and in 2005, she had flexion to 70 
degrees with an additional 20 degrees of flexion on passive 
motion.  The criteria for an increased rating under 
Diagnostic Code 5260 are not met.  Under Diagnostic Code 
5261, in order to be rated as 20 percent disabling the 
veteran would need to show extension limited to 15 degrees.  
There is no evidence of record showing such limited motion.  
Again, findings in this regard are normal.

Even when considering the mandates of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), wherein the Court held that functional 
impairment which interferes with lifestyle and employment 
activities and supported by adequate pathology is recognized 
as resulting in disability, the veteran's disability picture 
does not illustrate increased impairment.  On objective 
evaluation, the veteran demonstrated no increased limitations 
with flare-ups or repetitive motion.  No instability, 
swelling, or weakened movement was noted either.  Therefore, 
she is not entitled to a higher rating in this regard.  

The Board acknowledges the veteran's subjective complaints of 
pain, aching, and tenderness.  Nonetheless, for the reasons 
set forth above, a rating in excess of 10 percent is not 
warranted.  The Board also notes that although the veteran 
raises the claim that her ankle and knee pains are the result 
of her service connected right leg shin splint, on VA 
examination in December 2005, the examiner specifically found 
that the veteran's ankle and knee complaints are not related 
to her shin splints.  Thus, no consideration in this regard 
is warranted.

In this case, the Board finds no provision upon which to 
assign a higher rating for the residuals of a right leg shin 
splint.  A preponderance of the evidence is against the 
veteran's claim for a higher initial rating for residuals of 
a right leg shin splint.  Since service connection has been 
in effect, the disability has been properly rated as 10 
percent disabling.  Therefore, the appeal is denied. 

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of November 2004 stated that she 
would need to give VA enough information about the records so 
that it could obtain them for her.  Finally, she was told to 
submit any medical records or evidence in her possession that 
pertained to the claim.

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), she was provided with notice of the type of 
evidence necessary to establish a disability rating in a June 
2006 letter.  While this letter was sent after the December 
2004 decision, the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of her claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service medical records and VA 
treatment records.  VA also provided the veteran with two 
examinations in connection with her claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of a right leg shin splint is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


